DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                 FOURTH DISTRICT

                                RASIER-DC, LLC,
                                   Appellant,

                                         v.

    B&L SERVICE, INC., a Florida corporation and BROWARD COUNTY,
                   FLORIDA, a Political Subdivision,
                               Appellees.

                                  No. 4D16-3070

                               [January 10, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Sandra Perlman, Judge; L.T. Case No. CACE16-002723.

   Alyssa M. Reiter and Jordan S. Cohen of Wicker Smith O'Hara McCoy
& Ford, P.A., Fort Lauderdale, for appellant.

  Daniel L. Wallach and Allen M. Levine of Becker & Poliakoff, P.A., Fort
Lauderdale, and Mark J. Stempler of Becker & Poliakoff, P.A., West Palm
Beach, for appellees.

MAY, J.

   Business competition and a battle between government transparency
and entrepreneurial confidentiality lay the foundation for this appeal.
Uber, the intervenor in a suit over a public records request, appeals an
order that required Broward County to produce redacted reports in
response to a broader request for records. Uber argues the trial court
erred in granting a rehearing and ordering Broward County to produce
redacted Uber reports to Yellow Cab. 1 We disagree and affirm the order.

   Uber and Broward County entered into a license agreement governing
Uber’s services at the airport and Port Everglades. Article 2.6.4 of the
agreement addressed Uber’s monthly self-reporting requirements. Article

1 Rasier is a subsidiary of Uber Technologies, Inc. It licenses technology from
Uber Technologies, Inc., and then licenses it to Uber drivers. While Uber
Technologies, Inc., is not a party to the case, Rasier is referred to as Uber for ease
of understanding.
9.4 required Broward County to maintain the confidentiality of Uber’s
trade secret information and assert its exempt status in response to a
public records request.

    Uber’s monthly reports contained both aggregate and granular data.
The aggregate data is the number of pickups and drop-offs at the airport
and seaport, “multiplied by the fee in each of those zones.” The granular
data is information on every pickup and drop-off, including a time stamp,
the longitude and latitude, and the first three characters of the driver’s
license plate which identifies the individual. Uber marked the reports as
containing trade secret information, exempt from the Public Records Act.

    Yellow Cab made a public records request to Broward County for: “All
reports or documents reflecting pick-ups by Rasier-DC, LLC or Uber at
the [airport], and the sums of money paid or owing to [the county] for those
trips, beginning in October, 2015 and through the present.” (Emphasis
added). The county responded that any reports marked trade secret would
not be disclosed without Uber’s authorization, pursuant to the license
agreement, and produced a redacted set.

    Yellow Cab then filed a complaint against Broward County for violating
Florida’s Public Records Act, seeking un-redacted monthly reports on
Uber’s pickups at the airport. Uber then moved to intervene as the owner
of the trade secret information and real party in interest. The trial court
granted the motion to intervene.

   After an evidentiary hearing, the court ordered that Broward County
had complied with the public records request and reserved ruling as to
whether the requested records were trade secrets. The court later found
the information was protected trade secrets and exempt from disclosure
under Florida’s Public Records Act.

   Yellow Cab moved for rehearing, arguing the trial court had overlooked
that the request was limited to the amount of money paid to the county
and the number of pickups. 2 The trial court conducted an in camera
inspection of the un-redacted documents, and found



2 While Yellow Cab’s president and counsel later stated that the company would
be okay with not receiving all of the information in the reports, Yellow Cab initially
requested the entirety of the reports and its counsel specifically told the trial
court that Yellow Cab was entitled to “all the information in the reports.” At oral
argument, Yellow Cab again claimed its request was limited, but the wording of
its request belies that assertion.

                                          2
      that the aggregate number of pick-ups and the sum of money
      paid by [Uber] to the County as a usage fee at the [airport]
      does not constitute trade secret information such that it
      would be exempt from public disclosure. The remaining
      information in the reports, however, including the longitude
      and latitude and the specific dates and times of pick-ups and
      drop-offs, and the first three characters of license plates of
      [Uber]’s drivers . . . does constitute trade secret information
      that is exempt from public disclosure.

The trial court ordered Broward County to produce the non-exempt
information.

   On appeal, Uber argues the trial court abused its discretion in granting
rehearing and requiring production of the redacted reports. We disagree.
The trial court correctly determined, after an in camera review of the
documents, “the aggregate number of pick-ups and the sum of money paid
by [Uber] to the County as a usage fee at the [airport did] not constitute
trade secret information such that it would be exempt from public
disclosure.”

   Florida policy requires “all state, county, and municipal records” to be
open for inspection and copying by any person. § 119.01(1), Fla. Stat.
(2016). Public custodians must allow a requested record to be inspected
and copied by “any person desiring to do so, at any reasonable time, [and]
under reasonable conditions.” § 119.07(1)(a), Fla. Stat. (2016). The Public
Records Act is construed liberally and favors openness. Christy v. Palm
Beach Cty. Sheriff’s Office, 698 So. 2d 1365, 1366 (Fla. 4th DCA 1997).

   In a similar case, a federal district court found that Lyft’s commissions
and revenue from certain products were not trade secrets. Cotter v. Lyft,
Inc., No. 13-cv-04065-VC, 2016 WL 3654454, at *2 (N.D. Cal. June 23,
2016).

      While the algorithms and “proprietary price models” that Lyft
      uses to set its fares and the rate of Prime Time premiums and,
      in turn, its commissions from those moneys are trade secrets,
      the bare output of those algorithms and price models (i.e., the
      total amount of commissions taken) is not. Though the
      manner in which Lyft determines its pricing is an important
      part of its competitive strategy, its revenue is not strategy but
      rather the result of that strategy.

Id.

                                     3
   Several non-Florida cases have also held that sales volume, income
statements, and gross sales of a corporation are not trade secrets. See
Luigino’s, Inc. v. Peterson, 317 F.3d 909 (8th Cir. 2003); Matosantos
Commercial Corp. v. SCA Tissue N. Am., LLC, 369 F. Supp. 2d 191 (D.P.R.
2005); Augat, Inc. v. Aegis, Inc., 565 N.E.2d 415 (Mass. 1991). 3

   “A public record cannot be transformed into a private record merely
because an agent of the government has promised that it will be kept
private.” Nat’l Collegiate Athletic Ass’n v. Associated Press, 18 So. 3d 1201,
1208 (Fla. 1st DCA 2009) (citing Browning v. Walton, 351 So. 2d 380, 381
(Fla. 4th DCA 1977)). The right to examine public records belongs to the
public. Nat’l Collegiate Athletic Ass’n, 18 So. 3d at 1209.

   In short, the total number of pickups and the fees paid to Broward
County do not meet the definition of trade secrets under sections
688.002(4) or 812.081(1)(c), Florida Statutes (2016). Nothing indicates the
fees or total pickups provide an advantage to Yellow Cab or that Uber
derives independent economic value from keeping that information secret.
The trial court carefully reviewed the documents and complied with
Florida’s Public Records law in requiring production of redacted records
that were not exempt.

    Affirmed.

TAYLOR and KUNTZ, JJ., concur.

                             *         *         *

    Not final until disposition of timely filed motion for rehearing.




3The dollar figure along with the number of pickups does not reveal Uber’s fare
pricing or revenue. Payment to the driver, cost to the rider, and revenue to the
company differ for each of Uber’s services. Without knowing the level of service
provided, a competitor would not know the type of riders being serviced. Nor
does the monthly fee to the county and the total number of pickups reveal the
number of miles traveled or the duration of each pickup.

                                       4